Citation Nr: 0024553	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the veteran's cause 
of death.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the appellant's claim for 
service connection for the veteran's cause of death.  The 
appellant, the veteran's widow, filed a timely notice of 
disagreement, initiating this appeal.  A personal hearing 
before RO personnel was afforded her in April 1998.  She also 
requested, and was scheduled for, a personal hearing before 
the Board; however, prior to the scheduled hearing, the 
appellant submitted a September 1998 written statement 
waiving her Board hearing request.  This action is accepted 
by the Board as a valid waiver of a Board hearing under 
38 C.F.R. § 20.704(e) (1999), and a remand is not necessary 
at this time to afford the appellant a Board hearing.  

This appeal was originally presented to the Board in February 
2000, at which time it was remanded for reconsideration in 
light of the decision of the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West [155 F.3d 1356 (Fed. Cir. 
1998)].  In a subsequent February 2000 rating action, the RO 
reopened the appellant's claim and denied on the merits 
service connection for the veteran's cause of death.  
Regardless of the RO's assessment of the claim, the Board 
must make a preliminary decision that new and material 
evidence has been presented before addressing the merits of 
claim; this action represents a mandatory jurisdictional 
requirement under 38 U.S.C.A. § 5108 (West 1991).  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380).  Thus, the 
appellant's claim will be subject to scrutiny under 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (1999), 
and only if these legal requirements are met will it be 
considered on the merits.  


FINDINGS OF FACT

1.  In May 1994, the appellant's application to reopen her 
previously denied claim for service connection for the 
veteran's cause of death was denied by the Board; in the 
absence of a timely appeal, this Board rating decision is 
final.  

2.  In support of her application to reopen her claim, the 
appellant has submitted new and material evidence, in the 
form of an October 1996 private medical opinion.  

3.  The appellant's claim for service connection for the 
veteran's cause of death is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the appellant's claim for service connection for 
the veteran's cause of death.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp 2000); 38 C.F.R. § 3.156 (1999).  

2.  The appellant has submitted a well grounded claim for 
service connection for the veteran's cause of death.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the veteran's widow, seeks to reopen a claim 
for service connection for the veteran's cause of death.  
According to the death certificate, the veteran died on July 
[reacted], 1985.  The immediate cause of death was hepatic failure, 
due to or the consequence of metastatic and esophageal 
cancers.  He was 53 years old at the time of death.  The 
record does not reflect that the veteran was service 
connected for any disability at the time of his death.  

According to his service medical records, and his June 1952 
service entrance examination, the veteran was without 
abnormality of the abdomen and viscera at the time he entered 
service.  However, in May 1953, he sought treatment for 
stomach pain.  He reported a "history of 3 years of 
epigastric discomfort off and on for 3 years - relieved by 
food for 1-2 hours then returns."  His pain "was helped by 
[?] in civilian life."  A diagnosis of "? ulcer" was given, 
and a gastrointestinal test series was ordered.  His GI 
series revealed a normal esophagus, stomach, and duodenum, 
with no evidence of gastric retention after two hours.  No 
additional diagnosis was made, and the veteran reported no 
additional gastrointestinal complaints during service.  His 
July 1954 service separation examination was negative for any 
abnormality of the abdomen and viscera.  

The veteran was admitted to a private hospital in June 1983 
for treatment of gastrointestinal complaints.  He reported a 
history of indigestion dating back to 1952.  The admitting 
physician, who had not previously treated the veteran, 
diagnosed Barrett's esophagus.  The veteran returned for 
hospitalization in June 1984, again for gastrointestinal 
complaints.  

The appellant's first claim for service connection for cause 
of death was denied by the RO in March 1986; the RO found no 
evidence that the veteran's fatal cancer, or any related 
disability ultimately resulting in death, either developed or 
was aggravated during his period of service.  A timely appeal 
was not filed at that time.  Thereafter, the appellant filed 
several applications to reopen the claim for service 
connection for the veteran's cause of death.  These 
applications were denied by the RO.  

A May 1990 statement was filed by Dr. U.S.G., M.D., the 
veteran's treating private physician from 1962 to 1970.  He 
stated that the veteran first came to him in 1962, seeking 
treatment for gastrointestinal complaints including vomiting, 
nausea, and abdominal pain.  The doctor could not recall any 
specific diagnoses, but he did prescribe medication for the 
veteran.  Dr. G also remembered that the veteran sought VA 
medical treatment for his epigastric complaints.  The doctor 
did not have any records regarding the veteran, as these 
would have been destroyed many years ago.  

An April 1991 statement was submitted by Dr. M.J.S., M.D., 
regarding the veteran's cause of death.  Dr. S. had not 
treated the veteran, but he reviewed some of his medical 
records.  He concluded the veteran had a history of "chronic 
reflux esophagitis, Barrett's esophagus, and died of 
esophageal carcinoma."  According to the doctor, a 
connection is thought to exist between chronic reflux and 
Barrett's esophagus, and adenocarcinoma can in turn develop 
from this disease.  Based on the doctor's review of the 
records, the veteran had a documented history in 1953 of 
"epigastric discomfort for years" for which he was treated 
while in the service.  

A February 1992 statement was also received from Dr. R.C.P., 
M.D., who first evaluated the veteran in June 1983.  
According to his notes, the veteran reported a problem with 
indigestion dating back to 1952, when he entered service, and 
had experienced severe indigestion since that time.  
Barrett's esophagus, which is thought to be an acquired 
sequelae of chronic esophageal reflux, was in turn diagnosed 
in 1983.  

In 1992, the appellant initiated an appeal to the Board, 
after her application to reopen her previously-denied claim 
was denied by the RO.  In a May 1994 decision, the Board 
found no new and material evidence had been submitted to 
warrant reopening the appellant's claim for service 
connection for the veteran's cause of death, and the 
application to reopen was denied.  A timely appeal was not 
filed.  

The veteran's brother filed an August 1992 statement 
indicating that to the best of his knowledge, the veteran did 
not "ever complain of any stomach pain nor disorder of the 
gastrointestinal system" prior to service.  However, after 
returning home from service, he complained of continuous pain 
of the gastrointestinal system.  A friend of the veteran's 
also filed a statement indicating that when he returned from 
service in Korea, he had gastrointestinal symptoms, including 
vomiting, especially after eating.  The friend did not 
comment on the veteran's physical condition prior to service.  

In August 1995, the appellant again sought to reopen her 
claim for service connection for the veteran's cause of 
death.  However, as she had submitted no additional evidence 
since the May 1994 Board denial, the RO sent her a September 
1995 letter seeking additional evidence regarding the claim.  

Additional medical evidence was submitted by the appellant in 
April 1997.  This evidence consisted of a medical opinion 
statement authored by Dr. M.J.S., M.D., accompanied by 
abstracts of several medical studies concerning possible 
links between Barrett's esophagus and esophageal cancer.  In 
his opinion statement, Dr. S. wrote that the veteran had a 
history of esophageal reflux for "years," leading to 
Barrett's esophagus, and eventually leading to adenocarcinoma 
of the esophagus, which was a contributing cause of his 
death.  The RO considered this evidence and, in an April 1997 
rating decision, denied service connection for the veteran's 
cause of death.  

Also of record is a January 1997 report by K.H.B., "Medical 
Malpractice Research Analyst."  This report discusses the 
veteran's medical history, both during service and 
thereafter, up until his death in 1985.  The RO considered 
this additional evidence, and in a May 1997 rating decision, 
found no new and material evidence had been submitted with 
which to reopen the appellant's claim.  The appellant 
subsequently filed a June 1997 notice of disagreement, 
initiating this appeal.  She was afforded a VA statement of 
the case in January 1998.  

A personal hearing at the RO before a VA hearing officer was 
afforded the appellant in April 1998.  She testified that she 
first met the veteran in the late 1950's, and at that time he 
had frequent gastrointestinal pain and heartburn, 
occasionally accompanied by vomiting.  He told her that he 
had this problem since service.  According to the appellant's 
testimony, he continued to have gastrointestinal complaints 
up until his death due to esophageal carcinoma in 1985.  At 
some point during his lifetime, the veteran sought VA medical 
treatment at the "Johnson City" VA medical center.  It was 
her contention that the veteran's in-service gastrointestinal 
problems led to or were indicative of chronic esophageal 
reflux, which resulted in Barrett's esophagus, which 
ultimately resulted in his fatal cancer.  The RO considered 
this evidence, and continued the prior denial of the 
application to reopen.  

The appellant's claim was initially presented to the Board in 
February 2000, at which time it was remanded for further 
procedural development.  In a February 2000 action, the RO 
reopened the appellant's claim and denied, on the merits, the 
claim for service connection for the veteran's cause of 
death.  The appeal was then returned to the Board.  

Analysis
I. New and material evidence

As an initial matter, the appellant's application to reopen 
her previously-denied claim for service connection for the 
veteran's cause of death must be considered de novo by the 
Board, despite the RO's February 2000 finding that the 
appellant had submitted new and material evidence.  As 
discussed above, such a finding by the Board represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. § 5108 
(West 1991); the Board may not proceed to the merits of a 
claim without first determining that new and material 
evidence has been submitted.  Butler, supra.  

In May 1994, the Board issued a decision finding no new and 
material evidence had been submitted with which to reopen the 
appellant's claim for service connection for the veteran's 
cause of death.  Because a timely appeal was not initiated by 
the appellant, this Board decision is final and may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of her application to reopen her finally-denied 
claim, the appellant has submitted two medical opinion 
statements, as well as her own contentions.  For the reasons 
to be discussed below, at least some of this evidence is new 
and material, and the application to reopen the claim must be 
granted.  

The appellant has submitted the October 1996 statement of Dr. 
M.J.S., M.D., who never treated the veteran during his 
lifetime but did review the veteran's medical records.  
According to Dr. S., the veteran developed Barrett's 
esophagus, which may have resulted in his adenocarcinoma, 
"after years of having reflux."  His opinion is new, as it 
was submitted in October 1996, subsequent to the final 1994 
Board decision.  Also, it is not cumulative or redundant of 
other evidence of record.  By stating that the veteran had 
reflux for an undetermined number of "years," Dr. S. 
suggested the possibility that his reflux was initially 
incurred prior to or during service; thus, it is material, 
because it contains competent medical evidence that the 
veteran's ultimately fatal carcinoma may have been due to a 
disease or injury incurred in or aggravated by service.  In 
this way, this evidence addresses deficiencies which served 
as the basis for the prior denial; thus, it is material to 
the present case.  38 C.F.R. § 3.156 (1999).  While this 
statement may not be conclusive in and of itself, potentially 
new and material evidence need not be sufficient to convince 
the VA to reverse a prior decision; it need only "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability."  Hodge at 
1363.  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for the veteran's 
cause of death, and the 1994 Board decision is reopened.  It 
follows that the claim should be considered anew.  


II. Well-groundedness

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Beck v. West, 13 Vet. App. 535, 539 (2000).  The VA has a 
statutory duty to assist "only those claimants who have 
established 'well-grounded' (i.e., plausible) claims."  Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  

Consideration thus must be given to whether the appellant's 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has defined a well-grounded claim as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (1999).  Service connection may 
also be granted for certain statutorily-enumerated 
disabilities, such as any type of malignant tumor, which 
manifest to a compensable degree within one year of the date 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  When, 
after all the evidence is presented, an approximate balance 
exists between the positive and negative evidence, the 
benefit of the doubt will be granted the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

In the present case, the veteran had not been awarded service 
connection for any disability at the time of his death.  
However, the appellant contends that he initially incurred 
chronic esophageal reflux during service, which resulted in 
Barrett's esophagus, and eventually adenocarcinoma of the 
esophagus, which contributed to his death.  

As presented to the Board, the appellant's claim is well 
grounded.  The record contains evidence of gastrointestinal 
symptomatology during service suggestive of chronic 
esophageal reflux, as well as post-service diagnoses of 
Barrett's esophagus and adenocarcinoma of the esophagus.  
According to private medical opinions also of record, his 
esophageal reflux resulted in Barrett's esophagus, which in 
turn resulted in his fatal carcinoma.  Unless this medical 
evidence is inherently implausible or incredible, it will, 
for the purposes of determining well groundedness, be 
accepted as true and will not be subject to weighing.  
McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  Thus, this 
evidence is sufficient to well grounded the appellant's 
claim.  Because the appellant's claim is well grounded, 
additional adjudication may be afforded her, and the VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

The appellant having submitted new and material evidence, the 
petition to reopen her claim for service connection for the 
veteran's cause of death is granted.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Because the appellant's claim for service connection for the 
veteran's cause of death is well grounded, the VA's statutory 
duty to assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  
In her 1998 hearing testimony, the appellant stated that the 
veteran sought treatment for his gastrointestinal complaints 
at the "Johnson City " VA medical center.  The veteran's 
private physician from 1962-70 also stated that the veteran 
sought VA treatment for gastrointestinal symptoms.  As the 
Court noted in Culver v. Derwinski, 3 Vet. App. 292 (1992), 
"the statutory duty to assist requires the VA to obtain all 
pertinent medical records which have been called to its 
attention by the [claimant] and the evidence of record."  
Culver at 297 (citing Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992)) (emphasis added).  This is especially true in the 
case of VA medical treatment records, which are considered to 
be in the constructive possession of the VA.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak, supra.  
Adjudication of the claimant's appeal cannot proceed without 
an attempt by the VA to obtain the cited records; this action 
is not optional.  Id.  As presented to the Board, the record 
contains no evidence of any attempts by the RO to procure the 
veteran's post-service VA treatment records or, if such 
attempts were made, what results were obtained.  This claim 
must thus be remanded at this time for further evidentiary 
development.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include any VA 
treatment records from the veteran's 1954 
separation from service to his time of 
death in 1985.  If it deems necessary, 
the RO should contact the appellant to 
determine the approximate dates and 
locations at which the veteran sought VA 
medical care.  Those records should then 
be associated with the claims folder.  If 
the RO is unable to locate any VA 
treatment records, it should so state for 
the record.  

3.  After completion of all requested 
development, the RO should review the 
appellant's claim.  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

